Citation Nr: 0920909	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-17 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a panic disorder 
(claimed as an anxiety disorder).

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residual imbalance status-post right ear 
tympanotomy with labyrinthotomy and dexamethosone perfusion, 
and transcanal underlay tympanoplasty.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for sebhorrheic dermatitis of the scalp, face, ears 
and mid chest.  

7.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to March 
1987 and June 1990 to January 2006.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In the May 2006 rating decision, the RO granted entitlement 
to service connection for three disabilities:  1) Right ear 
hearing loss; 2) Sebhorrheic dermatitis of the scalp, face, 
ears and mid-chest; and 3) Status-post right ear tympanotomy 
with labyrinthotomy and dexamethosone perfusion, and 
transcanal underlay tympanoplasty.  Each of these 
disabilities was assigned a noncompensable evaluation. 

Also, in the May 2006 rating decision, the RO denied 
entitlement to service connection for six disabilities: 1) 
Meniere's disease; 2) Mitral valve prolapse/heart condition; 
3) Left ear hearing loss; 4) Tinnitus; 5) Sinus/allergy 
condition; and 6) Panic disorder (claimed as an anxiety 
condition).  In this rating decision, the RO also denied 
entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.

In a June 2006 Notice of Disagreement, the Veteran expressed 
disagreement with the determination of all issues addressed 
in the May 2006 rating decision.  In a May 2007 Statement of 
the Case, the RO addressed all of these issues, except for 
service connection of tinnitus.  The Veteran filed a timely 
Substantive Appeal.  

In February 2007 the Veteran was provided a hearing at the RO 
before a Decision Review Officer.  In April 2008, the Veteran 
was provided a Travel Board hearing.  Transcripts of the 
testimony offered at these hearings have been associated with 
the record.  

In an October 2007 the RO increased the evaluation of the 
Veteran's residual imbalance status-post right ear 
tympanotomy with labyrinthotomy and dexamethosone perfusion, 
and transcanal underlay tympanoplasty to 10 percent, 
effective the day following separation from service.  Because 
the maximum benefit was not granted, the issue of entitlement 
to a higher evaluation remains on appeal. See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  However, since at least a 
compensable evaluation was assigned in October 2007, 
effective the day following separation from service, the 
issue of entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324 was rendered moot 
and need not be addressed.

In rating decisions dated in October 2007 and March 2008, the 
RO granted, respectively, the Veteran's claims of service 
connection for mitral valve prolapse/heart condition and 
allergic rhinitis.  The Veteran has not expressed any 
disagreement with these determinations; thus, these issues 
are not before the Board.  

The issues of entitlement to service connection for a panic 
disorder (claimed as an anxiety disorder) and for tinnitus 
are addressed in the REMAND portion of the decision below.

FINDINGS OF FACT

1.  The Veteran is not currently shown to have has Meniere's 
disease.

2.  Throughout the applicable period, the Veteran's residual 
imbalance status-post right ear tympanotomy with 
labyrinthotomy and dexamethasone perfusion, and transcanal 
underlay tympanoplasty has not manifested by dizziness and 
occasional staggering. 

3.  In statements received prior to the promulgation of a 
decision in the present appeal, the Veteran withdrew her 
Substantive Appeal with respect to the issues of entitlement 
to an initial evaluation in excess of 10 percent for 
sebhorrheic dermatitis of the scalp, face, ears and mid 
chest, entitlement to service connection for left ear hearing 
loss and entitlement to an initial compensable evaluation for 
right ear hearing loss.


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
residual imbalance status-post right ear tympanotomy with 
labyrinthotomy and dexamethasone perfusion, and transcanal 
underlay tympanoplasty have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.-
4.14, 4.87, Diagnostic Code 6204 (2008).

3.  With respect to the issues of entitlement to an initial 
evaluation in excess of 10 percent for sebhorrheic dermatitis 
of the scalp, face, ears and mid chest, entitlement to 
service connection for left ear hearing loss and entitlement 
to an initial compensable evaluation for right ear hearing 
loss, the criteria for withdrawal of the Veteran's 
Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the issues of 
entitlement to an initial evaluation in excess of 10 percent 
for sebhorrheic dermatitis of the scalp, face, ears and mid 
chest, entitlement to service connection for left ear hearing 
loss and entitlement to an initial compensable evaluation for 
right ear hearing loss in this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to those three issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal pertaining to the issues of entitlement to an 
initial evaluation in excess of 10 percent for sebhorrheic 
dermatitis of the scalp, face, ears and mid chest, 
entitlement to service connection for left ear hearing loss 
and entitlement to an initial compensable evaluation for 
right ear hearing loss, and it is dismissed as to those 
issues.

Before addressing the merits of the other claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in March 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Court has also indicated that 
in claims for a higher initial evaluation after the claim for 
service connection has been substantiated and allowed, that 
further notice is not required.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  The Veteran has been afforded VA 
examinations with respect to the claims decided herein.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.

Service Connection for Meniere's Disease

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records document an initial 
complaint of inner ear pressure and fullness in December 
1999, especially in the right ear, for approximately one 
year.  At this time, the Veteran denied tinnitus and there 
was no known hearing loss.  She reported unsteadiness, but no 
vertigo, and pain and discomfort in the ear.  At this time, 
she was diagnosed as having atypical hydrops (Meniere's 
disease).  A right tympanotomy with dexamethosone perfusion 
as well as blocking of the glossopharyngeal nerve were 
recommended as the course of treatment.  The Veteran 
underwent surgical procedures in January and May 2000.  
Subsequent records document complaints of dizziness as well 
as impressions of Meniere's disease.  

In April 2006, the Veteran was provided a VA examination to 
address her claim for service connection of Meniere's 
disease.  In opening, the examiner noted that the claims file 
had not been reviewed; the Veteran apparently provided the 
examiner with her medical history in regards to her claimed 
Meniere's disease.  The examiner noted this history, a 
reflected above, and that the Veteran described that she had 
no spinning vertigo, but rather an imbalance sensation.  The 
Veteran denied having tinnitus, fullness or hearing loss, but 
acknowledged having some ear pressure.  She also described 
having episodes of these symptoms about three to four times 
per year and that each episode lasted about two hours, after 
which she felt much better.  The examiner conducted a 
physical examination and concluded that the Veteran had never 
had Meniere's disease as this disease had a sequential step-
wise pattern and a standard triad of vertigo, tinnitus, ear 
fullness and episodic hearing loss with improvement.  It was 
noted that an audiogram would be beneficial during a period 
of attack, but that the Veteran denied any hearing loss and 
there was no chronic deterioration of her hearing, which was 
normally seen in a case of Meniere's disease.  The examiner 
remarked that over a period of six or seven years, that the 
Veteran's hearing and symptoms would be chronic and worsening 
if she had Meniere's disease.  At the time of the 
examination, the Veteran had not experienced an episode in a 
full year.  The examiner felt that the diagnosis was likely 
more of a vestibular neuronitis episode from a local upper 
respiratory tract infection or a latent chicken pox virus.  
Also diagnosed was essentially normal hearing.  

In July 2007 the Veteran was once again provided a VA 
examination to address this claim.  In opening, the examiner 
remarked that the claims file and medical records had been 
reviewed.  The examiner noted the in-service history of 
diagnosis of Meniere's disease, as well as symptoms of 
dizziness and unsteadiness, but no true vertigo, treated with 
tympanotomy and labyrinthotomy.  Also noted was that the 
Veteran reported a history of decreased hearing on the right 
side, which she felt had worsened.  She then complained of 
persistent unsteadiness and worsening hearing loss, which she 
attributed to exposure to rifle fire in service.  The 
examiner noted the Veteran's reported progressive right-sided 
hearing loss subjectively and that no audiometrics were 
available for review.  Examination revealed no tinnitus and 
no vertigo.  She complained of disequilibrium that limited 
her ability to walk fast and caused her to frequently walk 
into objects, but not fall.  She also reported that her 
disequilibrium sometimes rendered her unable to drive.  
Following examination, the examiner diagnosed "dizziness, 
unknown etiology."  In regards to the Meniere's disease, the 
examiner found that this diagnosis was disputable due to the 
history of no vertigo or tinnitus.  It was noted that no 
audiometrics were available to assist in this determination, 
but in a subsequent addendum to the examination report, the 
examiner noted that audiometrics dated in July 2007 did not 
show any evidence of hearing loss.  In this regard, the Board 
notes that the July 2007 VA audio examination report 
references Meniere's disease, but that this examination was 
not conducted with respect to diagnosis or evaluation 
thereof; it was performed to evaluate hearing loss.  

In order for the Veteran's claim of service connection for 
Meniere's disease to succeed, there must be a current 
diagnosis thereof.  The United States Court of Appeals for 
Veterans Claims (Court) has held that Congress specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability. "In the absence of 
proof of a present disability, there can be no valid claim." 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
present case, the Board finds that the Veteran is not 
currently diagnosed as having Meniere's disease.  The Board 
notes the prior diagnoses thereof, particularly those in 
service, but finds that the recent VA examinations show that 
the Veteran does not currently have Meniere's disease.  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  These examination reports show that the 
Veteran's symptoms are inconsistent with Meniere's disease.  
Meniere's disease is hearing loss, tinnitus, and vertigo 
resulting from nonsuppurative (non-pus producing) disease of 
the (inner ear) labyrinth, and is also called "recurrent 
aural vertigo."  Vargas-Gonzalez v. West, 12 Vet. App. 321, 
at 323-24 (1999).  Accordingly, because the preponderance of 
the evidence shows that the Veteran does not currently have 
Meniere's disease, the claim must be denied.  


Initial Evaluation of Residual Imbalance Status-Post Right 
Ear Tympanotomy with Labyrinthotomy and dexamethosone 
Perfusion, and Transcanal Underlay Tympanoplasty

The Board notes that the Veteran's residual imbalance status-
post right ear tympanotomy with labyrinthotomy and 
dexamethasone perfusion, and transcanal underlay 
tympanoplasty is currently service-connected.  VA regulations 
provide that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13; see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  The Board does not doubt that Meniere's disease was 
diagnosed in service; however in this regard, the Board finds 
that this in-service diagnosis has been corrected by 
competent medical evidence dated following service.  The 
Board will now address the evaluation of residual imbalance 
status-post right ear tympanotomy with labyrinthotomy and 
dexamethasone perfusion, and transcanal underlay 
tympanoplasty below.

The Veteran essentially contends that her service-connected 
residual imbalance status-post right ear tympanotomy with 
labyrinthotomy and dexamethasone perfusion, and transcanal 
underlay tympanoplasty is more severe than currently 
evaluated.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, including 
employment, by comparing the symptomatology with the criteria 
set forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian life.  Generally, the degree of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, an appeal from the 
initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

This disability is evaluated under Diagnostic Code 6204, 
which provides for evaluation of peripheral vestibular 
disorders.  A 10 percent evaluation is for assignment when 
there is occasional dizziness, and a maximum 30 percent 
disability evaluation is warranted when there is dizziness 
and occasional staggering. See 38 C.F.R. § 4.87, Diagnostic 
Code 6204 (2008).  Evaluation under Diagnostic Code 6205 
(Meniere's disease) is not proper because, as noted above, 
the Veteran does not have Meniere's disease.  Id.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

An April 2006 VA audiologic examination report documents a 
history of episodic dizziness and lightheadedness when the 
Veteran was fatigued.  At an April 2006 VA examination for 
the nose, sinuses, larynx and pharynx, the Veteran reported 
symptomatology of an imbalance sensation, but denied vertigo, 
tinnitus, fullness and hearing loss.  She related that these 
symptoms would last about two hours and manifested three to 
four times per year.  

At a July 2007 VA examination, the Veteran then complained of 
persistent unsteadiness.  She described disequilibrium that 
limited her ability to walk fast and caused her to frequently 
walk into objects, but not fall.  She also reported that her 
disequilibrium sometimes rendered her unable to drive.  
Examination revealed no tinnitus or vertigo.  The Veteran 
reported experiencing dizziness about 5 times per month.  She 
did not have a staggering gait.  "Dizziness, unknown 
etiology" was diagnosed.  

In order to establish a higher evaluation, the evidence must 
demonstrate to at least equipoise that the Veteran's residual 
imbalance status-post right ear tympanotomy with 
labyrinthotomy and dexamethasone perfusion, and transcanal 
underlay tympanoplasty manifests by dizziness and occasional 
staggering.  In this regard, the Board notes that the Veteran 
has reported dizziness, trouble walking at a fast pace, often 
walking into objects, as well as occasional impairment of her 
ability to drive; however, VA examination has shown only 
occasional dizziness.  At most, the Veteran has reported 
dizziness occurring up to 5 times per month.  Moreover, the 
July 2007 VA examination showed no evidence of a staggering 
gait.  The Veteran has never reported staggering.  For these 
reasons, the preponderance of the evidence is against the 
claim and it must be denied.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

Service connection for Meniere's disease is denied.

An initial evaluation in excess of 10 percent for residual 
imbalance status-post right ear tympanotomy with 
labyrinthotomy and dexamethosone perfusion, and transcanal 
underlay tympanoplasty is denied.  

The appeal is dismissed with respect to the issues of 
entitlement to an initial evaluation in excess of 10 percent 
for sebhorrheic dermatitis of the scalp, face, ears and mid 
chest, entitlement to service connection for left ear hearing 
loss and entitlement to an initial compensable evaluation for 
right ear hearing loss.


REMAND

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  With 
respect to the Veteran's claim for service connection for a 
panic disorder (claimed as an anxiety disorder), it appear 
that there are additional private medical records that have 
not been obtained and that the VA examination afforded the 
Veteran in connection with this claim is inadequate for 
purposes of this appeal.

With respect to the private medical records, a November 2007 
statement from Deborah White, MD relates that the Veteran had 
been under her care since 2000 for an anxiety disorder with 
panic attacks and that the Veteran was currently under her 
care and required medication.  However, it doers not appear 
that these records are associated with the claims file and 
are clear relevant to the Veteran's claim.  As such an 
attempt should be made to obtain these records.

With respect to the VA examination, the VA's duty to assist 
includes providing an adequate examination when such an 
examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007).  Once VA provides an examination, it must be 
adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must 
be based upon consideration of the Veteran's prior medical 
history and examinations.  Stefl, 21 Vet. App. at 123.

In the present case, the Veteran was provided a VA 
psychiatric examination in April 2006.  Although this 
examination resulted only in an apparent diagnosis of history 
of panic disorder, the examination report indicates that the 
examination did not include a review of the entire claims 
file, particularly the Veteran's service treatment records, 
and of course, the records of treatment referred to above 
indicating that the Veteran was receiving treatment from Dr. 
White for an anxiety disorder since 2000.  It is thus clear 
that not all pertinent records were considered in conducting 
the examination and that the examination is therefore 
inadequate.  Accordingly, the claim for service connection of 
a panic disorder (claimed as an anxiety disorder), must be 
returned for further examination.  See Barr 21 Vet. App. at 
311.

Moreover, a review of the record indicates that the Veteran 
is also claiming a psychiatric disorder as secondary to her 
service-connected disabilities.  Service connection may be 
granted when the evidence shows that a particular disability 
is proximately due to or the result of a disability for which 
service connection has already been established. 38 C.F.R. § 
3.310(a) (2008).  Any increase in the severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. 38 
C.F.R. § 3.310(b) (2008).

With respect to the claim for service connection f or 
tinnitus, in the May 2006 rating decision, the RO denied the 
Veteran's claim for service connection of tinnitus.  In her 
June 2006 Notice of Disagreement, the Veteran expressed 
disagreement with this issue.  To date, the Veteran was not 
withdrawn that issue and the RO has not issued a Statement of 
the Case regarding the denial of this claim.  Accordingly, 
the Board is required to return this issue to for issuance of 
a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with her claim 
for service connection for a panic 
disorder (claimed as an anxiety disorder) 
as secondary to service-connected 
disabilities.  

2.  After obtaining the necessary 
authorization from the Veteran, the 
RO/AMC should obtain and associate with 
the claims file records of treatment 
provided to the Veteran for an anxiety 
disorder and panic attacks by Deborah 
White, MD, 10909 West Linebaugh Avenue, 
Suite 100, Tampa, Florida 33626, dated 
from 2000 to the current date.

3.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all psychiatric 
disorders that may be present, including 
whether any currently diagnosed 
psychiatric disorder is causally or 
etiologically related to the Veteran's 
service connected disabilities.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including service treatment 
records and any treatment records 
obtained from Dr. White, and following 
this review and the examination, the 
examiner is requested to offer comments 
and an opinion as to whether any 
currently diagnosed psychiatric disorder, 
including a panic/anxiety disorder, is 
causally or etiologically related to the 
Veteran's service or to her service 
connected disabilities, individually or 
in combination.  In doing so, the 
examiner should specifically offer an 
opinion as to whether the Veteran's 
service connected disabilities, 
individually or in combination, have 
caused a currently diagnosed psychiatric 
disorder, including a panic/anxiety 
disorder, and if not, whether the service 
connected disabilities, individually or 
in combination, have chronically worsened 
or permanently increased the severity of 
a currently diagnosed psychiatric 
disorder, including a panic/anxiety 
disorder.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  The RO should take appropriate 
action, including issuance of a Statement 
of the Case, on the Notice of 
Disagreement initiated by the Veteran 
from the May 2006 rating decision that 
denied service connection for tinnitus.  
The Veteran and her representative should 
be clearly advised of the need to file a 
Substantive Appeal if the Veteran wishes 
to continue an appeal from that decision.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


